DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 3-5 and 8-11 use the term “means” and will be interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170042332 A1 to Atkinson.
	Re Claim 1, Atkinson teaches:
	A travel pillow (10) configured as a substantially U-shaped neck pillow and having a first leg (12) and a second leg (14) connected by a central portion (16), the first leg (12) terminating in a first leg tip (22) and the second leg (14) terminating in a second leg tip (24) (at least Figs. 1 and 6 and [0096] “a pillow 1 comprises two wings 2, 3 and a bridging section 4 connecting the wings 2, 3 so that the wings 2, 3 and bridging section 4 form a substantially U-shaped shape”.), 
the travel pillow (10) having a circumferential inner side and a circumferential outer side and a top side (18), having a bottom side (20) and a central plane (M) (at least Figs. 5-6), characterized in that the travel pillow (10) has a reinforcing strip (30) which extends from the first leg (12) through the central part (16) to the second leg (14) (at least Figs. 5-6 and [0122] “the first elastic member 7 passes from the bridging section 4 to the wing 7. The elastic member passes along the outer peripheral surface of the bridging section from the first fixing point FP1 to the outer peripheral side surface of the wing 2 to the position where it is fixed to the strap 10. From this point the strap 10 passes along the outer peripheral side surface of the wing 2 to the outer peripheral tip surface of the wing 2”.).


Re Claim 2, Atkinson teaches:
The travel pillow (10) according to claim 1, wherein the reinforcing strip (30) extends from the first leg tip (22) to the second leg tip (24) (at least Figs. 5-6 and [0122] “the first elastic member 7 passes from the bridging section 4 to the wing 7. The elastic member passes along the outer peripheral surface of the bridging section from the first fixing point FP1 to the outer peripheral side surface of the wing 2 to the position where it is fixed to the strap 10. From this point the strap 10 passes along the outer peripheral side surface of the wing 2 to the outer peripheral tip surface of the wing 2”.).
Re Claim 3, Atkinson teaches:
The travel pillow (10) according to claim 1, in which a first connecting means (26) is provided on the first leg (12) and a second connecting means (28) is provided on the second leg (14), which can be connected to the first connecting means (26), and in which the reinforcing band (30) is connected to the first connecting means (26) and the second connecting means (28) (at least Figs. 3-6 and [0105] “The other end of the first strap 10 is fixed to one end of the buckle 12. The other end of the buckle 12 is fixed to one end of the second strap 11. The other end of the second strap 11 is fixed to one end of the second elastic member, which is the end that is not connected to the second fixing point FP2 by stitching”.).
Re Claim 4, Atkinson teaches:
The travel pillow (10) according to claim 1, in which the connection to the reinforcing tape (30) for the first connecting means (26) is made with an anchor element (36) (at least Figs. 3-6 and [0105] “The other end of the first strap 10 is fixed to one end of the buckle 12. The other end of the buckle 12 is fixed to one end of the second strap 11. The other end of the second strap 11 is fixed to one end of the second elastic member, which is the end that is not connected to the second fixing point FP2 by stitching”.).

Re Claim 5, Atkinson teaches:
The travel pillow (10) according to claim 1, in which the connection to the reinforcing tape (30) for the second connecting means (28) is made with an anchor element (36) (at least Figs. 3-6 and [0105] “The other end of the first strap 10 is fixed to one end of the buckle 12. The other end of the buckle 12 is fixed to one end of the second strap 11. The other end of the second strap 11 is fixed to one end of the second elastic member, which is the end that is not connected to the second fixing point FP2 by stitching”.).
Re Claim 6, Atkinson teaches:
The travel pillow (10) according to claim 1, in which the reinforcing strip (30) is produced as a woven tape (at least [0011] “the elastic member is made from a woven elastic, preferably polyester woven elastic”.).
Re Claim 7, Atkinson teaches:
The travel pillow (10) according to claim 1, in which the reinforcing strip (30) is dimensionally stable and has a U-shape (at least Figs. 5-6 and [0122] “the first elastic member 7 passes from the bridging section 4 to the wing 7. The elastic member passes along the outer peripheral surface of the bridging section from the first fixing point FP1 to the outer peripheral side surface of the wing 2 to the position where it is fixed to the strap 10. From this point the strap 10 passes along the outer peripheral side surface of the wing 2 to the outer peripheral tip surface of the wing 2”.).
Re Claim 8, Atkinson teaches:
The travel pillow (10) according to claim 1, in which the first connecting means (26) and the second connecting means (28) are connected by the connecting member (36) so that the pillow encloses the neck of a user (at least Figs. 3-6 and [0105] “The other end of the first strap 10 is fixed to one end of the buckle 12. The other end of the buckle 12 is fixed to one end of the second strap 11. The other end .
Re Claim 9, Atkinson teaches:
The travel pillow (10) according to claim 1, in which the first connecting means (26) is connected to the first leg (12) of the travel pillow (10) by a first strap (50) (at least Figs. 3-6 and [0105] “The other end of the first strap 10 is fixed to one end of the buckle 12. The other end of the buckle 12 is fixed to one end of the second strap 11. The other end of the second strap 11 is fixed to one end of the second elastic member, which is the end that is not connected to the second fixing point FP2 by stitching”.).
Re Claim 10, Atkinson teaches:
The travel pillow (10) according to claim 1, in which the distance of the first connecting means (26) to the first leg (12) of the travel pillow (10) is adjustable (at least Fig. 6 and [0122-0123] “The strap 10 then leaves the surface of the wing 2 and passes towards the wing 3 until it reaches the buckle 10. The second elastic member 8 and the strap 11 are provided on the bridging section 4 and wing 3 in a corresponding manner. Once the buckle 12 has been unfastened and the tension in the first elastic member 7 has moved the elastic member 7 to the unstretched position, the whole of the elastic member 7 is provided within the bridging section 4. However, depending on the length of the elastic member 7, the whole of the elastic member 7 may be provided within both the bridging section 4 and wing 2 in the unstretched position”.).
Re Claim 11, Atkinson teaches:
The travel pillow (10) according to claim 1, in which the second connecting means (28) is connected to the second leg (14) of the travel pillow (10) by a second strap (52) (at least Figs. 3-6 and [0105] “The other end of the first strap 10 is fixed to one end of the buckle 12. The other end of the buckle 12 is fixed to one end of the second strap 11. The other end of the second strap 11 is fixed to one 
Re Claim 12, Atkinson teaches:
The travel pillow (10) according to claim 1, comprising an outer cover (at least Figs. 1-6 and [0078] “Part of the outer surface the wings and bridging section may be provided by a felt material”.).
Re Claim 13, Atkinson teaches:
The travel pillow (10) according to claim 12, comprising a filling material within the outer cover (at least Figs. 1-6 and [0055] “Preferably, a wing or the bridging section has a filling of foam, advantageously memory foam”.).
Re Claim 14, Atkinson teaches:
The travel pillow (10) according to claim 13, wherein the filling material is foam (at least Figs. 1-6 and [0055] “Preferably, a wing or the bridging section has a filling of foam, advantageously memory foam”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of US 20180310731 A1 to Staton.
Re Claim 15, Atkinson teaches:
Travel pillow (10) according to the claim 13 (detailed with respect to claim 13). 

which comprises a zipper in its outer cover.
However, Staton teaches:
which comprises a zipper in its outer cover (at least Fig. 4 and [0027] “a zipper 124”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the travel pillow taught by Atkinson with the zipper taught by Staton because both are directed towards the same field of endeavor of travel pillows and doing so involves the use of a known technique (providing zipper taught by Staton) with a predictable device (pillow taught by Atkinson) with predictable results.  A person having ordinary skill would have been motivated to do so because “the internal pocket 122 may include a second closure means 124 preferably but not limited to a zipper 124 and the like to secure the objects placed inside the pocket”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GEORGE SUN/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673